The petition of the relator in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing -the Honorable Oliver P. Schulingkamp, Judge of the Criminal District Court, for the Parish of Orleans to transmit to the Supreme Court of Louisiana, on or before the 31st day of March, 1971, the record of the proceedings' complained of by the relator herein, to the end that the validity of said proceedings ■may be ascertained.
■ It is further ordered that the aforesaid Judge of said Court and the respondent through the_ District Attorney, shall show 'cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.